DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.
Applicant's submission filed on July 15, 2020 has been entered.
 
Claim Objections
Claim 26 is objected to because of the following informalities:
In claim 26, line 2, --a-- is missing before “braided”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)/2nd paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 5, 6, 9, 12-14, 22-26, and 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly 
In claim 2, lines 3-4, the recitation “moving the second exposed shield portion …” is vague and indefinite as to whether it refers to that “moving” step in claim 1 or to another such “moving” step, and if it is the former, it is suggested to insert --said-- or         --the step of-- in line 3 before the subject occurrence of “moving”.
In claim 5, lines 2-3, the recitation “moving the first exposed shield portion…” is vague and indefinite as to whether it refers to that “moving” step in claim 4 or to another such “moving” step, and if it is the former, it is suggested to insert --said-- or --the step of-- in line 2 before the subject occurrence of “moving”.
In claim 6, line 2, the recitation “pinching” is vague and indefinite as to whether it refers to the “pinching” step in claim 3 or to another such “pinching” step, and if it is the former, it is suggested to insert --said-- or --the step of-- in line 2 before the subject occurrence of “pinching”.
In claim 9, line 2, the recitation “opening the cable gripper” is vague and indefinite as to whether or not it refers to the “gripping” step of claim 8, line 2, and to obviate this matter, it is suggested in claim 9, line 2 to insert --fingers-- after “cable gripper”, and in claim 7, line 23 to insert --by closing the cable gripper fingers-- after “a cable gripper”; in line 3, the recitation “opening the shield gripper” is vague and indefinite as to whether or not it refers to the “gripping” step of claim 7, line 22, and to obviate this matter, it is suggested in claim 9, line 3 to insert --fingers-- after “shield gripper”, and in claim 8, line 4 to insert --by closing the shield gripper fingers-- after “a shield gripper”; in lines 6-7, the recitation “moving the second exposed shield portion …” is vague and indefinite as 
In claim 12, lines 5-7 are vague and indefinite as to what is being set forth, and it is suggested to rewrite paragraph (a) as follows:
--	(a)	placing an unjacketed portion of a shielded cable so that an exposed shield passes through a first hole that intersects a first surface at a hole edge, and through a second hole that intersects a second surface that confronts the first surface, [[and]] such that the unjacketed portion projects out of the second hole;--;
in lines 22-23, the recitation “the portion of the exposed shield that was inside the first hole” lacks positive antecedent basis, and it is suggested “the portion” to --a portion--.
In claim 13, line 2, the recitation “pinching” is vague and indefinite as to whether or not it refers to the recitation “pinched” in line 17, and it is suggested in claim 13, line 2, it is suggested to insert --said-- or --the step of-- before “pinching”, and in claim 12, line 15 to insert --pinching the exposed shield portion by-- before “moving the gripped portion”.
In claim 14, line 2, the recitation “moving the jacketed portion…” is vague and indefinite as to whether it refers to that “moving” step in claim 12, line 21 or to another such “moving” step, and if it is the former, it is suggested to insert --said-- or --the step of-- in line 2 before the subject occurrence of “moving”.
In claim 24, lines 3-4, the recitation “moving the jacketed portion…” is vague and indefinite as to whether it refers to that “moving” step in claim 12, line 21 or to another 
In claim 28, lines 4-5, the recitation “moving the second exposed shield portion…” is vague and indefinite as to whether it refers to that “moving” step in claim 1, line 9 or to another such “moving” step, and if it is the former, it is suggested to insert        --said-- or --the step of-- in line 4 before the subject occurrence of “moving”.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 6 and 27 stand/are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by Broske, pn 3,044,333.
Broske discloses an apparatus on which every active step of the claimed method is performed including:
a method for trimming a shield (e.g., 17) in an unjacketed portion of a cable (e.g., see col. 3, lines 62-75),
the shield having first (e.g., the leftmost portion of 14 that is inserted into 10, 26 as shown in Figs. 5-7) and second (e.g., the portion of 14 that is disposed within 2, 24 as shown in Figs. 5-7) exposed shield portions connected by a third exposed shield portion (e.g., the portion disposed between 10, 26 and 2, 24 as shown in Figs. 5-7), the method comprising:
placing the first exposed shield portion inside a first hole (e.g., formed by 16, 26; see Figs. 5-7) in a first plate (e.g., 10) having a hole edge (e.g., the cutting edge formed by 26; see col. 3, lines 66-70);
placing the second exposed shield portion inside a second hole (e.g., the hole formed by 22, 4; see Figs. 5-7) in a second plate (e.g., 2);

disconnecting the third exposed shield portion connects to the first exposed shield portion using the hole edge of the first hole (e.g., see col. 3, lines 66-70) while the third exposed shield portion is bunched radially outward and the second exposed shield portion is not moving toward the first exposed shield portion (e.g., see col. 2, lines 59-65, wherein during such “light” clamping by the inner diameter of 22 against the circumference of at least one type of various known shield materials, particularly at the point wherein the edges of 22 and 26 are providing a shearing action (which is being approached in Fig. 7), the movement-resisting force provided by the bunching against the second exposed shield portion along with the additional material from the bunching being pushed into the inner diameter of 22 will overcome the “light” clamping force of the inner diameter of 22 on at least a portion of the second exposed shield portion and will result in as least some slippage between the second exposed shield portion and the inner diameter of 22 thus causing the second exposed shield portion to discontinue to move toward the first exposed shield portion);
[claim 2] further comprising moving the second hole toward the first hole during moving the second exposed shield portion toward the first exposed shield portion (e.g., as shown in Figs. 5-7);
[claim 3] further comprising pinching the third exposed shield portion which is bunched radially outward (e.g., as shown in Figs. 6-7);
[claim 6 (from 3)] wherein pinching comprises pressing the third exposed shield portion against a surface surrounding and adjacent to the hole edge (e.g., as shown in Fig. 7, wherein the shield portion is pressed against the surface just outside the cutting edge);
[claim 27] wherein the first hole comprises a circular cylindrical section (e.g., the inner diameter of 16 and the inner diameter of 26 as shown in Figs. 4-7) and the second hole comprises a circular cylindrical bore (e.g., the inner diameter of 22, 4 as shown in Figs. 4-7) which is aligned with the circular cylindrical section of the first hole (e.g., as shown in Figs. 4-7).

Allowable Subject Matter
Claims 7 and 8 are allowable over the prior art of record.
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 5 and 28 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 9, 12-14, and 22-26 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Response to Arguments
Applicant’s arguments with respect to claims 1-4, 6, and 27 have been considered but are moot in view of the new grounds of rejection.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLARK F DEXTER whose telephone number is (571)272-4505. The examiner can normally be reached on Monday, Tuesday, Thursday, and Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to telephone the Examiner. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571-272-4483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CLARK F DEXTER/Primary Examiner, Art Unit 3724                                                                                                                                                                                                        


cfd
January 13, 2021